DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toriya et al (US 2014/0130743).
Regarding claim 1. A plasma processing apparatus (atomic layer deposition ALD) that applies high-frequency power (see [0031] and [0054]), the plasma processing apparatus comprising: a stage 31 provided in a chamber (processing container 2) and having a heater33 therein, the stage being configured to place a substrate thereon; and an annular member 51 provided around the stage to be spaced apart therefrom and formed of a dielectric material (see the discussion of alumina in [0053], wherein at least one annular groove 268 is formed in a lower surface of the annular member in a radial direction.  See the examiner’s marked up version of Figs. 2 and 10 of Toriya et al below.

Regarding claim 2. The plasma processing apparatus of claim 1, wherein a step (inner ring 26)  is provided between the lower surface of the annular member and a lower surface of the stage.  See the examiner’s marked up version of Figs. 2 and 10 of Toriya et al below and [0049].



Regarding claim 4. The plasma processing apparatus of claim 3, wherein an interval of the plurality of annular grooves 268 is equal to an interval between the stage and the annular member.  See the examiner’s marked up version of Fig. 10 below.

Regarding claim 5. The plasma processing apparatus of claim 4, wherein the width of each of the plurality of annular grooves 268 is equal to an interval between the stage and the annular member. See the examiner’s marked up version of Fig. 10 below.

Regarding claim 6. The plasma processing apparatus of claim 5, wherein an exhaust manifold is provided on the annular member.  See the examiner’s marked up version of Fig. 10 below

Regarding claim 7. The plasma processing apparatus of claim 6, wherein the exhaust manifold is formed integrally with the annular member, and has a plurality of exhaust ports in a circumferential direction. See the examiner’s marked up version of Fig. 10 below.

Regarding claim 8. The plasma processing apparatus of claim 7, further comprising: a connection member (skirt part 321) extending downward from an end of a lower surface of the stage, and wherein the annular member 51 is provided around the connection member with a distance from the connection member. See the examiner’s marked up version of Fig. 10 below.

Regarding claim 11. The plasma processing apparatus of claim 3, wherein the width of each of the plurality of annular grooves 268 is equal to an interval between the stage and the annular member.  See the examiner’s marked up version of Fig. 10 below.



Regarding claim 13. The plasma processing apparatus of claim 1, wherein an exhaust manifold is provided on the annular member.   See the examiner’s marked up version of Fig. 10 below.

Regarding claim 14. The plasma processing apparatus of claim 1, further comprising: a connection member (skirt part 321) below extending downward from an end of a lower surface of the stage, and wherein the annular member 51 is provided around the connection member with a distance from the connection member. See the examiner’s marked up version of Fig. 10.


    PNG
    media_image1.png
    743
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    684
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al (US 2014/0130743) in view of Ohata et al (US 2015/0255255).
.The teachings of Toriya et al were discussed above.

Regarding claims 9 and 15:	The prior art of Toriya et al fails to teach a high frequency (HF) power supply configured to apply HF power of a frequency of 0.4 – 2450MHz.
Regarding claims 10 and 16:	The prior art of Toriya et al teaches an upper electrode (gas showerhead 4 see Fig. 2) facing the stage, but fails to teach that the  HF power is applied to the upper electrode of the stage.

The prior art of Ohata et al teaches a plasma processing apparatus where a HF power supply 150  provides power to the showerhead (upper electrode) and a HF power supply 160 provides power to the suscepter 114 (lower electrode) see Fig. 1. According to [0060] and [0061] of Ohata et al. According to [0060] the HF power supply 150 provides power 50-80Mz and [0061] recites the HF power supplied to the susceptor is 2-13.56mHz. Both of the power sources of Ohata et al provide power within the claims power frequency of 0.4 – 2450MHz. According to Ohata et al providing HF power allows for plasma generation and specifically HF power ensures high density plasma is provided in a desirable dissociated state within the processing chamber so that a plasma process can be performed under a lower pressure condition. Thus, it would have been obvious at the time of the claimed invention to provide HF power within the suggested frequency to the apparatus of Toriya et al as suggested by the teachings of Ohata et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matsumoto et al (US 2018/0155823) teaches a device for atomic layer deposition (ALD) where plate electrode 15 is connected to a high frequency power supply 15 see [0029].
Komino et al (US 6,156,151) teaches a plasma processing apparatus where the showerhead and/or susceptor act as electrodes. An RF power supply is provided to either electrodes.
Green et al (US 2010/0218785) teaches an in situ plasma cleaning of the deposition chamber where a connection strap 164 (connection member) is provided.
Nezu et al (US 7,678,225) teaches a focus ring for semiconductor treatment and plasma treatment device where the focus is made of a dielectric material see abstract. A showerhead and/or susceptor act as electrodes. An RF power supply is provided to either electrodes, see RF power supplies 9, 14

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716